SMITH, J.
The above-entitled cause was consolidated on appeal with the case of Sam Christensen, Plaintiff and Respondent, v. Royal Insurance 'Company of Liverpool, a stock corporation, Incorporated, Defendant and Appellant, 65 S. D. 246, 272 N. W. 820, and disposition thereof is controlled by the opinion this day filed in that case.
The order of the trial court is reversed, and this case is remanded with instructions to restore the verdict and judgment for the defendant, with costs here and below. . ■ •
RUDOLPH, P. J., and POLLEY and ROBERTS, JJ., concur.
WARREN, J., dissents.